                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAD ABED ABBAS,

       Plaintiff,
                                              Civil Case No. 19-13367
v.                                            Honorable Linda V. Parker

MEGAN J. BRENNAN,
POSTMASTER GENERAL
UNITED STATES POSTAL SERVICE,
_________________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S PETITION FOR AN
                          ATTORNEY

       On November 14, 2019, Plaintiff initiated this lawsuit against Defendant

claiming discrimination in employment. Defendant thereafter filed a motion to

dismiss arguing that Plaintiff failed to exhaust his administrative remedies prior to

filing suit. Plaintiff has been granted an extension of time to respond to

Defendant’s motion, and the deadline for him to respond is March 12, 2020. On

February 11, 2020, Plaintiff filed a motion asking the Court to appoint counsel to

represent him. (ECF No. 16.)

       There is no constitutional right to counsel in civil cases. Lavado v. Keohane,

992 F.2d 601, 605-06 (6th Cir. 1993) (citations omitted). However, a court may

appoint counsel to represent a civil plaintiff when warranted by “exceptional

circumstances.” Id. at 606 (citations omitted). When deciding whether
exceptional circumstances exist, courts consider “ ‘the type of case and the abilities

of the plaintiff to represent himself.’ ” Id. (quoting Archie v. Christian, 812 F.2d

250, 253 (5th Cir. 1987)). “This generally involves a determination of the

‘ ‘complexity of the factual and legal issues involves.’ ” Id. (quoting Cookish v.

Cunningham, 787 F.2d 1, 3 (1st Cir. 1986)).

      The facts and legal issues at issue to resolve Defendant’s motion to dismiss

are not particularly complex. Plaintiff’s response to the Court’s show cause order

when he failed to file a timely response to Defendant’s motion to dismiss and his

pending motion requesting counsel reflect that he has the ability to represent

himself—at least until Defendant’s motion to dismiss is resolved. However,

Plaintiff is encouraged to visit the Pro Se Clinic at the Theodore Levin Courthouse.

It appears that Plaintiff has received information concerning the clinic’s services.

      If Defendant’s motion is not granted, the Court will reconsider Plaintiff’s

request without Plaintiff having to renew his motion.

      In short, at this time, the Court finds that the appointment of counsel to

represent Plaintiff is not warranted. His request, therefore is DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: February 12, 2020

                                          2
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, February 12, 2020, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         3
